    Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 1 of 16




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                Criminal Action No. 2020-0005
                                          )
VONNE BAILEY,                             )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Melissa P. Ortiz, Esq.,
St. Croix, U.S.V.I.
        For the Government

Gabriel J. Villegas, Esq.,
St. Thomas, U.S.V.I.
       For Defendant

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant Vonne Bailey’s (“Defendant”)

“Motion to Suppress” (Dkt. No. 16); the Government’s Opposition thereto (Dkt. No. 18); the

evidence and arguments presented at the suppression hearing; Defendant’s “Supplemental Brief to

Motion to Suppress” (“Supplement”) (Dkt. No. 36); and the Government’s Response thereto (Dkt.

No. 41). For the following reasons, the Court will deny Defendant’s Motion to Suppress.

                                   I.     BACKGROUND

       On March 17, 2020, the Government filed an Information against Defendant charging him

with Possession of Cocaine with Intent to Distribute, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B). (Dkt. No. 12). 1



1
 Prior to filing the Information, the Government commenced this action by filing a Criminal
Complaint on March 9, 2020. (Dkt. No. 1).
                                               1
    Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 2 of 16




        On April 3, 2020, Defendant filed a motion seeking to suppress all physical evidence seized

and statements made in this matter. (Dkt. No. 16). During the subsequent suppression hearing, the

Government presented the testimony of two witnesses: Officer Jason Viveros (“Officer Viveros”)

from Customs and Border Protection (“CBP”) and Special Agent Christopher McGrath (“Agent

McGrath”) from Homeland Security Investigations (“HSI”). Defendant testified on his own behalf.

The following evidence emerged from the testimony of the three witnesses. 2

        On March 7, 2020, CBP officers contacted HSI special agents regarding an encounter with

Defendant at the Henry E. Rohlsen Airport on St. Croix, U.S. Virgin Islands. (Hr’g Tr. at 31).

Defendant was a passenger on an outbound commercial American Airlines flight destined for

Miami, Florida. Id. at 9. Officer Viveros was conducting an inspection of checked luggage being

loaded into the front luggage compartment of the aircraft. Id. at 20. According to Officer Viveros,

when selecting baggage to search, he looks for anomalies such as smaller, carry-on bags that have

been checked, bags emitting odors, and very heavy bags. Id. at 17. Officer Viveros testified that

during the inspection he selected a black and purple duffel bag to search—removing it from the

conveyer belt on the baggage ramp Id. at 18. This bag was relatively small in comparison to the

other bags that were being loaded as checked luggage, which is why Officer Viveros selected it

for inspection. Id.

        Officer Viveros and one other CBP officer inspected the duffel bag and found a black towel

inside. Id. at 20. Unfolding the towel revealed two vacuum sealed brick-shaped packages wrapped

in plastic wrap that had a “glittery” substance covering them. Id. Based on his training and



2
  The Court bases the background factual discussion in this section on the record established at the
suppression hearing. The Court provides this information solely for the purposes of this pretrial
motion, ever mindful that Defendant is presumed innocent until proven guilty. Most of the facts
discussed herein are alleged, but at this stage not conceded or proven beyond a reasonable doubt
to the factfinder.
                                                 2
      Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 3 of 16




experience, Officer Viveros suspected that these packages contained illegal contraband because

narcotics are often transported in vacuum sealed packages. Id. at 21. Officer Viveros notified his

supervisor, who created a small incision in the package. Id. at 22. A white powdery substance

began to come out of the package. Id.

         Officer Viveros and his supervisor then contacted an American Airlines representative. Id.

Officer Viveros’ supervisor showed the representative the duffel bag’s baggage tag and informed

the representative that they needed to see the individual who “matched” the baggage tag. Id. at 22-

23. The representative located the seat number of the individual and directed Officer Viveros and

his supervisor to enter the aircraft. Id. at 23. Inside of the aircraft, the representative approached

Defendant—the individual to whom the baggage tag was matched—while Officer Viveros and his

supervisor remained towards the back of the aircraft. Id. The representative asked Defendant to

follow her to the back of the plane. Id. at 79. Officer Viveros then approached Defendant and asked

for his identification to confirm that he was the individual to whom the duffel bag belonged. Id. at

24.

         Defendant was escorted to the CBP secondary inspection area inside of the airport—a large

room with three doors, a long window, two tables, and a counter. Id. at 25. 3 In the secondary

inspection area, Office Viveros asked Defendant questions regarding his luggage. Id. at 26.

Defendant was asked: “Is this your bag?” and “Did you pack the bag yourself?” Defendant

responded “yes” to these questions. Id. at 27. He was then asked: “Are you carrying anything for

anyone?” to which Defendant replied “no.” Id. After Defendant answered the three questions,



3
  During the suppression hearing, there was a disagreement over whether Defendant was
handcuffed at this time, which prompted the Court to direct the Government to provide a video
tape of the interaction if one existed. (Hr’g Tr. at 109). The Government subsequently filed a
“Notice Regarding Existence of Secondary Room Video,” stating that “no videotape exists of the
secondary inspection area of the Henry E. Rohlsen Airport on March 7, 2020.” (Dkt. No. 34).
                                                  3
   Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 4 of 16




Officer Viveros removed the items that were inside the duffel bag and conducted a field test using

a test kit to identify the white powdery substance. Id. at 29. The field test yielded a positive result

for cocaine. Id. at 30. After observing the positive result, Officer Viveros testified that he turned

to Defendant and advised him that the contents of the brick tested positive for cocaine. Id.

Defendant told Officer Viveros that it was supposed to be soap. Id. at 30. Officer Viveros replied

that he did not know what it was supposed to be, but that it tested positive for cocaine. Id. at 30-

31. Defendant reiterated that it was supposed to be soap—that he had bought it at “My Lord,”

which is a local variety store. Id. at 31.

        According to Officer Viveros, Defendant “seemed relaxed” throughout the encounter. Id.

at 28, 34. At the time of the questioning, Officer Viveros was wearing his uniform and his gun was

visible in a holster on the right side of his waist. Id. at 26. Officer Viveros testified that he never

took his gun out of the holster or yelled at Defendant during the course of the interaction. Id. at 27,

29. Officer Viveros further testified that there were between three and four officers present in the

secondary inspection area; Defendant was not handcuffed; and Defendant was in the secondary

inspection area for approximately two and a half hours. Id. at 34, 62-68. Defendant testified, on

the other hand, that there were between four and five officers present in the secondary inspection

area; he was handcuffed with his hands behind his back; and he was in the secondary inspection

area for approximately three to four hours. Id. at 81-84.

        HSI agents were called and notified about the situation. Id. at 32. According to Agent

McGrath, he arrived at the airport approximately an hour and a half after getting called, and that

when he arrived Defendant “seemed calm and relaxed.” Id. at 65, 68. He testified that he spoke

with the CBP officers and then placed Defendant in handcuffs. Id. at 67-68, 71. Agent McGrath

then transported Defendant to the HSI office at St. George’s Hill for processing. Id. at 67-68.



                                                  4
   Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 5 of 16




According to Agent McGrath, once they arrived at the HSI office, he read Defendant his Miranda

rights. Id. at 72. Defendant invoked his right to counsel; questioning immediately ceased; and HSI

agents finished processing him. Id. Defendant testified that he was at St. George’s Hill for

approximately one hour to one hour and a half. Id. at 86-87.

       Defendant argues that he was seized in violation of the Fourth Amendment; that his

statements were taken in violation of Miranda; and that his statements were involuntary. (Dkt.

Nos. 16, 36). In response, the Government argues that the search of Defendant’s luggage was

reasonable, lawful, and valid; Defendant was not in custody for purposes of Miranda; Defendant

was not interrogated for purposes of Miranda; and that Defendant’s statements were not

involuntary. (Dkt. Nos. 18, 41).

                        II.        APPLICABLE LEGAL PRINCIPLES

       A.      Search and Seizure

       The Fourth Amendment prohibits government agents from conducting unreasonable

searches and seizures. United States v. Hyde, 37 F.3d 116, 118 (3d Cir. 1994) (citing Harris v.

United States, 331 U.S. 145, 150 (1947)). Whether a search and seizure is reasonable “depends

upon all of the circumstances surrounding the search and seizure and the nature of the search and

seizure itself.” United States v. Montoya de Hernandez, 473 U.S. 531, 537 (1985). Although a

warrantless search is generally considered presumptively unreasonable, the courts recognize

exceptions to the warrant requirement in “certain limited situations.” Hyde, 37 F.3d at 118 (citing

Horton v. California, 496 U.S. 128, 133 (1990) and Montoya, 473 U.S. at 537); see also United

States v. Baxter, 951 F.3d 128, 132, 72 V.I. 1183 (3d Cir. 2020). “Border searches are one such

exception.” Id. The government’s “authority to conduct routine searches and seizures at the border,

without probable cause or a warrant,” for the purpose of levying duties and intercepting contraband



                                                5
     Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 6 of 16




 is well-recognized. Montoya, 473 U.S. at 537 (citing United States v. Ramsey, 431 U.S. 606, 616-

 617 (1977)).

         Two conditions must be met for the border exception to apply. First, the search or seizure

 must occur at the “physical boundaries of the nation” or its “functional equivalent.” United States

 v. Caminos, 770 F.2d 361, 364 (3d Cir. 1985) (citing Almeida-Sanchez v. United States, 413 U.S.

 266, 272-73 (1973)). The Third Circuit has examined the issue of whether the Henry E. Rohlsen

 airport is the “functional equivalent” of a national border for purposes of a Fourth Amendment

 analysis, with respect to persons and items leaving St. Croix and entering the continental United

 States. Hyde, 37 F.3d at 117. Finding the government’s interest “in warrantless searches without

 probable cause at this ‘internal’ border to be little different from its interest in such searches at its

 international borders,” the Hyde Court held “that routine customs searches of persons and their

 belongings without probable cause as they leave the Virgin Islands for the continental United

 States are not unreasonable under the Fourth Amendment.” Id. at 117, 122. As such, with respect

 to individuals traveling from St. Croix to the continental United States, the Henry E. Rohlsen

 airport is the “functional equivalent” of an international border for purposes of a Fourth

 Amendment analysis.

       Second, the search or seizure must be routine for the border exception to apply. United States

v. Whitted, 541 F.3d 480, 485 (3d Cir. 2008) (“Provided that a border search is routine, it may be

conducted, not just without a warrant, but without probable cause, reasonable suspicion, or any

suspicion of wrongdoing.”) (citing Montoya, 473 U.S. at 538 and United States v. Glasser, 750 F.2d

1197, 1201 (3d Cir. 1985)). “[C]ertain searches, classified as ‘nonroutine,’ require reasonable

suspicion of wrongdoing to pass constitutional muster.” Id. (citing Montoya, 473 U.S. at 541). To

distinguish between routine and non-routine searches, “[c]ourts have focused on the privacy interest



                                                    6
     Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 7 of 16




and the intrusiveness and indignity of the search.” Id. (citing United States v. Cardenas, 9 F.3d 1139,

1148 n.3 (5th Cir. 1993) and United States v. Vega-Barvo, 729 F.2d 1341, 1344-46 (11th Cir. 1984)).

The Third Circuit recognizes “patdowns, frisks, luggage searches, and automobile searches,

involving neither a high expectation of privacy nor a seriously invasive search” as routine searches.

Id. at 485-86. Non-routine searches include “body cavity searches, strip searches, and x-ray

examinations . . . by virtue of their significant intrusion on an individual's privacy.” Id. at 486.

     B.      Miranda
     The Supreme Court in Miranda v. Arizona, 384 U.S. 436 (1966), held that the “prosecution

may not use statements, whether exculpatory or inculpatory, stemming from custodial interrogation

of the defendant unless it demonstrates the use of procedural safeguards effective to secure the

privilege against self-incrimination.” Id. at 44. Miranda warnings are required whenever a suspect

has been (1) “taken into custody” and (2) subject to “interrogation” by the government. Steigler v.

Anderson, 496 F.2d 793, 798 (3d Cir. 1974); United States v. Dupree, 617 F.3d 724, 731 n.7 (3d

Cir. 2010) (plurality opinion).

     However, “normal Miranda rules are . . . inapplicable to circumstances where border inspectors

question persons seeking entry into the United States.” United States v. St. Vallier, 404 F. App'x

651, 656 (3d Cir. 2010) (citing United States v. Kiam, 432 F.3d 524, 529-30 (3d Cir. 2006)). In

Kiam, the Third Circuit examined at length the application of Miranda rules in the context of

immigration inspections at international borders, holding that “normal Miranda rules simply cannot

apply to this unique situation at the border.” Id. at 529 (citing United States v. Gupta, 183 F.3d 615,

617-18 (7th Cir. 1999)). Immigration and customs officers have a responsibility to inspect entrants

at our borders, and “[s]uspicion of criminal conduct cannot overrule [that] simultaneous

responsibility . . . .” Id. at 531 (citing United States v. Silva, 715 F.2d 43, 48 (2d Cir. 1983) (holding

that customs officers were “duty-bound to determine whether the defendant was entitled to enter the

                                                     7
     Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 8 of 16




country with her effects” regardless of their suspicion of criminal conduct, and Miranda warnings

were not required).

     Further, an individual seeking to enter the United States “does not have a right to remain

silent.” Id. at 529 (citing Gupta, 183 F.3d at 617). As such, individuals seeking to enter the United

States may be questioned without Miranda warnings even if subject to custody and may be “taken

out of a primary inspection line for secondary questioning . . . .” Id. at 529-30 (citing Gupta, 183

F.3d at 617-18). While Kiam specifically addressed immigration screening at international borders,

a panel of the Third Circuit has applied Kiam’s holding to the customs inspection context. St. Vallier,

404 F. App'x at 656 n.4. (“[W]e find no material distinction between questioning an alien to

determine whether he is entitled to enter the country and questioning a U.S. Citizen to determine

whether his effects are entitled to enter the country.”).

         The Third Circuit has recognized that even in the border context, “eventually, a ‘line must

 be drawn,’ beyond which Miranda warnings are required.” Kiam, 432 F.3d at 530 (quoting Gupta,

 183 F.3d at 618). Where an “inspector's questions objectively cease to have a bearing on the

 grounds for admissibility and instead only further a potential criminal prosecution . . . this line has

 been crossed.” Id. This line is not crossed, however, where there is mere overlap between questions

 geared towards an assessment of the admissibility of an individual or his effects and questions

 bearing on a potential criminal prosecution. St. Vallier, 404 F. App'x at 657 (noting “the practical

 reality that determinations regarding the admissibility of persons or importation of effects often

 involve an initial assessment of whether a person is engaged in criminal activity” and holding that

 “questions that bear upon both admissibility and criminal conduct, while not relating solely to

 prosecution of the latter, do not cross the boundary we articulated in Kiam”); see also United States

 v. Barrett, 2011 WL 4443432, at *8 (D.V.I. Sept. 22, 2011) (finding that “all the questions asked



                                                    8
   Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 9 of 16




by [an officer] up until the point where he discovered drugs on the defendant’s person were

permissible in that [they] were a means of determining whether the defendant or his effects were

admissible and did not relate solely to criminal prosecution for drug offenses”). However, “an

[individual’s] admission of criminal conduct or discovery of drugs might represent a transition

point after which questioning could only practically relate to a potential criminal prosecution.” St.

Vallier, 404 F. App'x at 658 (citing Kiam, 432 F.3d at 530 n.6).

       C.       Voluntariness of Statements

       In determining the voluntariness of a statement, a court must consider the effect that the

totality of the circumstances had upon the will of the defendant. Miller v. Fenton, 796 F.2d 598,

604 (3d Cir. 1986). “[A] statement is involuntary when the suspect’s will was overborne in such a

way as to render his confession the product of coercion.” United States v. Latz, 162 Fed. App’x

113, 118 (3d Cir. 2005) (quoting Lam v. Kelchner, 304 F.3d 256, 264 (3d Cir. 2002)) (internal

quotation marks omitted). “A necessary predicate to a finding of involuntariness is coercive police

activity. Further, there must be some causal connection between the police conduct and the

[statement.]” United States v. Jacobs, 431 F.3d 99, 108 (3d Cir. 2005) (internal citation omitted).

The Government bears the burden of establishing voluntariness by a preponderance of the

evidence. Id.

                                      III.    DISCUSSION
       A.       Legality of Search and Seizure

       Defendant seeks the suppression of all tangible evidence recovered by CBP officers

following their detention of Defendant and search of his luggage. (Dkt. No. 16). Defendant argues

that the officers “seized [him] without the requisite reasonable suspicion as there were no facts

present at the time of [Defendant’s] seizure which would indicate to the officers that they were

justified in searching or detaining him.” Id. at 3. Defendant also asserts that the border exception

                                                 9
  Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 10 of 16




does not apply here because the interaction took place after he made it through security without

incident, boarded the plane, and was awaiting departure. (Hr’g Tr. at 98-99; Dkt. No. 36 at 9-11).

Based on this latter premise, Defendant characterizes the incident as an “unreasonable non-routine

border seizure . . . .” (Dkt. No. 36 at 9). He maintains that he “submitted to law enforcement’s

show of authority when he was instructed to leave the plane . . . .”; that “[l]aw enforcement induced

cooperation by coercive means”; and that he was taken to a room, handcuffed, questioned, and

detained for three to four hours. Id. at 9-10. While the Government disputes that Defendant was

handcuffed when he was taken to the secondary inspection area and that he was detained for three

to four hours, the Government maintains, in any event, that what occurred was a valid routine

border search of luggage. (Dkt. Nos. 18 at 3; 41 at 4-5).

       As discussed above, the Third Circuit has determined that the border exception to the

Fourth Amendment’s prohibition on unreasonable searches and seizures applies with respect to an

individual departing from the Henry E. Rohlsen airport for the continental United States. See Hyde,

37 F.3d at 117. As such, no warrant, probable cause, or reasonable suspicion is necessary when

CBP officers subject individuals to detention and a routine search at the airport. Because the Third

Circuit has recognized that a routine border search includes a luggage search by Customs officials,

the Court finds that Defendant’s Fourth Amendment rights were not implicated by the CBP

officers’ search of his baggage. See Whitted, 541 F.3d at 485-86. Nothing in the record indicates

that the CBP officers took any action that was so highly intrusive as to convert the routine border

search into a non-routine search. See id. at 486 (identifying limited instances in which a search

becomes “nonroutine by virtue of [its] significant intrusion on an individual's privacy.”).

       Defendant has presented no authority for the novel proposition that the border exception

ceases to apply once an individual has made it through security without incident, boarded the plane,



                                                 10
    Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 11 of 16




and is awaiting departure. Indeed, there is nothing to suggest that the line of demarcation that

Defendant seeks to draw creates a legitimate separation between the circumstances “involving

neither a high expectation of privacy nor a seriously invasive search” id. at 485-86, and those

involving the kind of “significant intrusion on an individual’s privacy” id. at 486, akin to a body

cavity or strip search. Rather, given the rationale underlying the border exception—that searches

of persons and items at the border are presumptively reasonable because of the Government's

interest in preventing the movement of contraband across the border—the Court sees no legitimate

justification for limiting the application of the border exception as Defendant suggests. Nor do the

existing case authorities support Defendant’s assertions. See, e.g., Kiam, 432 F.3d at 530 (border

exception applied after the defendant landed in the United States and was removed from the plane

for questioning before reaching the initial line); United States v. Ezeiruaku, 936 F.2d 136 (3d Cir.

1991) (border exception applied to the search of luggage even after it has been transported outside

of the airport terminal); United States v. Duncan, 693 F.2d 971, 977 (9th Cir. 1982) (border

exception applied when the defendant was stopped when proceeding up a ramp to board a plane

bound for a foreign country); United States v. Stevens, 2008 WL 1777403 (D.V.I. Apr. 16, 2008)

(border exception applied when all the passengers in an aircraft were directed to disembark so that

CBP officers could locate and search the defendant’s luggage). Thus, the fact that Defendant was

seized from the airplane at law enforcement’s direction and escorted to the secondary area does

not render the border exception inapplicable. 4



4
  Even if Defendant was handcuffed while in the secondary inspection area, with four or five armed
officers in the room, for three or four hours as Defendant claims, this would not alter the Court’s
conclusion. See United States v. Henry, 2018 WL 547266 (D.V.I. Jan. 23, 2018) (border exception
applied to an hours-long interaction in which between two and four officers were present and the
defendant was removed from the boarding area, handcuffed, and escorted to the secondary
inspection area). In any event, the Court credits the testimony of Officer Viveros and Agent
McGrath that Defendant was not handcuffed during the encounter with CBP officers and while
                                                  11
    Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 12 of 16




       In sum, because the Court finds that the CBP officers performed a routine border search,

and thus Defendant's Fourth Amendment rights were not implicated, the Court will deny

Defendant's request to suppress all tangible evidence discovered as a result of the search.

       B.      Applicability of Miranda

       Defendant seeks the suppression of all statements he made to CBP officers on the grounds

that he was subjected to custodial interrogation without being provided Miranda warnings. (Dkt.

No. 16). 5 The Government responds, inter alia, that Defendant was not interrogated for Miranda

purposes, arguing that CBP officers only questioned him regarding the ownership of the bag and

packing the bag. (Dkt. No. 18 at 7).

       The evidence in the record establishes that, after Defendant was escorted to the secondary

inspection area, Officer Viveros asked Defendant: “Is this your bag?”; “Did you pack the bag

yourself?”; and “Are you carrying anything for anyone?” Defendant responded that the bag was

his; that he packed the bag himself; and that he was not carrying anything for anyone. Officer

Viveros testified that he asked these questions to ascertain whether the bag in fact belonged to

Defendant. Defendant was not advised of his Miranda rights before Officer Viveros questioned

him. After Officer Viveros questioned Defendant, he performed a field test on the contents of the

duct-taped packages. The contents of the packages tested positive for cocaine. Officer Viveros did

not ask Defendant any questions after conducting the field test.



waiting in the secondary inspection area, but rather was handcuffed by Agent McGrath when he
subsequently arrived to take Defendant to the HSI office.
5
  Defendant initially argued that he was questioned by HSI agents. (Dkt. No. 16 at 6-7). There was,
however, no evidence to support this claim. To the contrary, Agent McGrath testified that
Defendant was read his Miranda rights; Defendant requested counsel; and no questioning
followed. (Hr’g Tr. at 72). Thus, nothing on the record suggests that Defendant made any
statements to HSI agents beyond those normally attendant to arrest and custody. See United States
v. Brownlee, 454 F.3d 131, 146 (3d Cir. 2006).
                                                12
  Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 13 of 16




       The Court finds that Kiam and St. Vallier are instructive here. Officer Viveros’ questions

occurred in the unique border context where “normal Miranda rules simply cannot apply . . . .”

Kiam, 432 F.3d at 529. The determinative question thus becomes whether Officer Viveros “crossed

the line” established by the Third Circuit in Kiam when he questioned Defendant without providing

him with Miranda warnings. If Officer Viveros’ questions “objectively cease[d] to have a bearing

on the grounds for admissibility and instead only further[ed] a potential criminal prosecution,” the

questions crossed the line, and Miranda warnings were required. Id. at 530; see also United States

v. Molina-Gomez, 781 F.3d 13, 24 (1st Cir. 2015) (finding that Miranda warnings were required

where CBP officers asked a defendant questions about his involvement with drug activity that “had

nothing to do with whether or not to admit [the defendant] into the country.”). But if there was

simply an overlap between questions relevant to the admissibility of Defendant's bag into the

United States and questions relevant to possible criminal conduct, the questions did not cross the

line, and no Miranda warnings were required. Kiam, 432 F.3d at 530 n.6; St. Vallier, 404 Fed.

App’x at 657.

       Given the objective nature of the inquiry as established in Kiam and St. Vallier, the Court

finds that Officer Viveros’ questions were relevant both to Defendant's “admissibility and [to]

criminal conduct, while not relating solely to prosecution of the latter . . . .” Id. at 657. While

Officer Viveros’ questions elicited what may be deemed to be inculpatory responses for purposes

of criminal prosecution, basic questions about an individual's ownership of luggage and awareness

of its contents are fundamental to CBP officers’ responsibilities in determining the admissibility

of persons and effects into the United States. Kiam, 432 F.3d at 530 n.6; see also United States v.

Thomas-Okeke, 2019 WL 2344772, at *13 (D.V.I. June 3, 2019); Henry, 2018 WL 547266, at *11.

Indeed, after Officer Viveros asked basic questions of Defendant and the field test confirmed that



                                                13
    Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 14 of 16




the packages in Defendant's bags contained cocaine, the CBP officers ceased questioning of

Defendant and requested the assistance of HSI agents. 6 This is precisely the established procedure

that the Third Circuit discussed approvingly in Kiam. Id. at 530 n.5.

       In short, because the routine questions were objectively relevant to Officer Viveros’

investigation into Defendant's admissibility, Officer Viveros was not required to provide

Defendant with Miranda warnings before questioning him. Defendant's arguments to the contrary

are rejected and his statements to the CBP officers will not be suppressed on Miranda grounds.

       C.      Voluntariness of Defendant’s Statements

       Defendant argues that his statements were the “direct result” of “coercive activity” and

were thus involuntary and must be suppressed. (Dkt. No. 16 at 6-7). In response, the Government

asserts that “Defendant’s will was not overborne and that no coercion of any type was utilized.”

(Dkt. No. 18 at 8).

       As a preliminary matter, the Court questions the propriety of a voluntariness argument

under the circumstances here. Defendant did not have the right to remain silent as a person seeking

entry into the continental United States. Kiam, 432 F.3d at 529 (quoting Gupta, 183 F.3d at 617)

(quotations omitted). An individual must establish his or her admissibility to the country. See

Gupta, 183 F.3d at 617 (“The United States is entitled to condition entry on willingness to provide

essential information.”). The fact that questions by CBP officials are “especially understood to be

a necessary and important routine” at the border “cuts against the potentially coercive aspect of



6
  Following the confirmation of cocaine, Officer Viveros stated to Defendant that the packages
contained cocaine. Defendant protested, stating that he thought it was soap that he had purchased
from “My Lord.” Officer Viveros responded that the substance tested positive for cocaine.
Defendant’s spontaneous comments did not result from questioning by Officer Viveros. See United
States v. Young, 233 Fed. App’x 114, 115 (3d Cir. 2007) (holding that a suspect's incriminating
statements made immediately after police informed him of the crimes he was being charged with
were spontaneous and not a result of custodial interrogation) (citations omitted).
                                                14
  Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 15 of 16




the Customs inquiry . . . .” United States v. Ventura, 85 F.3d 708, 711 (1st Cir. 1996). Defendant

had to meet his information production burden, and Officer Viveros was accordingly entitled to

ask questions and require answers. Unlike in a context, for example, where Miranda applies, the

Court is unconvinced that a voluntariness issue arises where—as here—an interaction occurred

under normal operations at the border.

       Even if a voluntariness analysis applies here, the totality of the circumstances suggests that

Defendant’s statements were voluntary. Fenton, 796 F.2d at 608. While Defendant testified that

throughout his encounter with law enforcement there were four or five officers present and he was

handcuffed, there is no showing on the record that the officers’ presence or the alleged handcuffing

created the kind of coercive environment that would render Defendant’s statements involuntary.

See United States v. Gonsalves, 2020 WL 1170217, at *9 (D.V.I. Mar. 10, 2020) (finding that the

defendant’s statements were voluntary despite the defendant being handcuffed and the presence of

five or six officers) (citing United States v. Kofsky, 2007 WL 2480971, at *27 (E.D. Pa. Aug. 28,

2007) (finding that while the presence of 23 armed federal agents may function as one indicia of

coercion, it is not dispositive)). Additionally, while the setting where the interaction took place

was a secondary inspection area, that does not necessarily suggest that Defendant was in an

environment so coercive as to render his statements involuntary, particularly in light of the fact

that the room was large with three doors and a long window. Kiam, 432 F.3d at 530 (citation

omitted). In fact, both Officer Viveros and Agent McGrath testified that Defendant appeared

relaxed during the encounter. United States v. Vidal, 85 F. App’x 858, 863 (3d Cir. 2004)

(concluding that a defendant was “not subject to much less overcome by coercive tactics [where]

he appeared to be calm and was cooperative throughout the questioning . . . .”); see also United

States v. Joseph, 2020 WL 974870, at *5 (D.V.I. Feb. 28, 2020). Further, Defendant was not



                                                15
  Case: 1:20-cr-00005-WAL-GWC Document #: 44 Filed: 01/07/21 Page 16 of 16




subjected to repeated or prolonged questioning. Cf. United States v. Clark, 2019 WL 3456813, at

*12 (D.V.I. July 30, 2019). There is also nothing on the record to suggest that Defendant’s age,

education, or intelligence would have impacted the voluntariness of his statements. See United

States v. Phillip, 2020 WL 1102481, at *12 (D.V.I. Mar. 7, 2020).

       In sum, even assuming that a voluntariness issue is properly raised here, the Court does not

find that coercive police activity—which is necessary for a finding of involuntariness—occurred.

Jacobs, 431 F.3d at 108. Accordingly, the Court will deny Defendant’s Motion on voluntariness

grounds as well.

                                      IV.     CONCLUSION

       For the reasons stated above, the Court will deny Defendant's Motion to Suppress, both as

to the tangible evidence discovered as the result of the search of Defendant's bags and the

statements made by Defendant.

       An appropriate Order accompanies this Memorandum Opinion.

Date: January 7, 2021                                _______/s/________
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                               16
